SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the registrant ý Filed by a party other than the Registrant  Check the appropriate box: oPreliminary proxy statement oConfidential, for Use of the Commission only (as permitted by Rule 14a-6(e)(2)) ýDefinitive proxy statement oDefinitive additional materials oSoliciting material pursuant to Section 240.14a-11(c) or Section 240.14a-12 EMERGENT GROUP INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of filing fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: Proposed maximum aggregate value of transaction: Total fee paid: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No. Filing Party: Date Filed: 10939 Pendleton Street Sun Valley, California 91352 Tel: (818) 394-2800 To Our Shareholders: April 1, 2010 It is always good news when a chief executive is able to report consistent and positive annual financial performance.That was exactly the case for Emergent Group Inc. in fiscal 2009.We maintained our position as a leading provider of mobile medical lasers and surgical equipment – through our primary operating subsidiary, PRI Medical Technologies, Inc. and achieved yet another year of exceptional results by capitalizing on our growth strategies, managing our resources effectively and being responsive to our employees, customers, suppliers and shareholders. While the overall economic landscape continued to present challenges for many companies over the past fiscal year, Emergent Group was among the select organizations able to maintain positive momentum and produce standout results.Here are some of our key financial measures, including a number of new records, for fiscal 2009: § Revenue reached a record $30.8 million, up 35% from fiscal 2008. § EBITDA (earnings before interest, taxes, depreciation and amortization) rose 57% to a record $8.3 million versus $5.3 million in the prior year period. § Income before income taxes, deferred tax benefit and minority interest was up 55% to a record $6.2 million versus $4.0 million in fiscal 2008. § Net income was $3.3 million, or $0.47 per diluted share, versus $4.1 million in fiscal 2008, or $0.65 per diluted share, which included $1.3 million attributed to the recognition of net deferred tax benefits in the fourth quarter of 2008. § Pro forma net income – adjusted to show an effective tax rate of 40% for 2008 increased 80% to $3.3 million versus $1.8 million for the prior year period. § Total shareholders’ equity reached a record $9.3 million. § Return on shareholders’ equity for the year was 35%. § In December 2009, the Board of Directors declared a record high annual dividend of $0.40 per share. Our company has come a long way over the last five years.Since fiscal 2005, for example, we have increased revenue almost two-and-a-half times, while income from operations has grown nearly sixfold and shareholder equity almost fourfold after dividend payments.Each year, we have strived to produce consistent growth and, thus, lay the groundwork for our current momentum.And each year, we have taken into account the interests of our shareholders, returning to them a combined $1.30 per share in cash dividends during this five-year period. The source of our momentum is adherence to a set of strong core values and sound growth strategies.We hold an emerging position in a growth industry, slotted between a large public competitor and multiple private competitors, some of whom have not been able to match our levels of service or our financial performance.We’ve enhanced our focus on the needs of our customers and suppliers so they are able to share in our success.We’ve worked diligently to manage our costs and capitalize on new opportunities in the marketplace, as illustrated by our expansion into 11 eastern states in 2008.We have a skilled and dedicated workforce and a management team with vast experience in the field.And we continue to pay close attention to shareholder value. Last year I outlined the following growth strategies that have contributed to our success and I believe they are worth repeating here: Shareholder Letter Page -2- We’re expanding equipment rentals and the accompanying sales of highly profitable consumable items. It is clear from our fiscal 2009 results that Emergent Group has benefited greatly from the August 2008 acquisition that expanded our reach into a total of 16 states.We have tapped into this larger territory with aggressive sales and marketing of our products and services, and we hope to continue this growth in 2010. We’re capitalizing on the increasing number and scope of medical procedures. All signs point to the continued expansion of our industry as the population ages and requires a much greater number of medical procedures utilizing laser technology, as well as related equipment and services. We’re offering new, cost-effective medical technologies and technical services to hospitals and physician groups who demand the most advanced equipment.More than ever, hospitals and physician practices are looking for new ways to conserve cash and still utilize the latest in medical technology.Emergent Group gives them the opportunity to do both. We’re partnering with manufacturers to help them increase utilization of their equipment and share in our success through rentals.Manufacturers have traditionally been limited by a long equipment sales cycle and a small direct sales force.Partnering with Emergent Group in the lucrative rental market can add to their revenue streams. We remain on the lookout for acquisitions to augment our organic growth.Our management team has extensive experience in mergers, acquisitions and the successful integration of acquired properties. During the course of fiscal 2009 we also made a special effort to tell the story of Emergent Group to current and potential investors, as well as other interested parties, through personal contacts and related outreach.We have benefited greatly from our 2008 listing on the New York Stock Exchange’s AMEX Equities market, a premier venue for listing and trading of small and micro cap companies.We have continued to use our new corporate web site, launched in 2009, to communicate our business strategies and financial success.In June 2009 Emergent Group was selected for the Russell Microcap® Index, which is among the indices used by investment managers and institutional investors for index funds and as benchmarks for investment strategies.And in January 2010 our company was among a select group chosen to deliver an investor presentation as part of “Global Investor Day 2010” sponsored by NYSE Euronext and other investment-related organizations. As we go forward, our challenge will be to maintain the consistently strong growth that has been a hallmark of our company.We believe we have all the right elements to do so: our financial strength, favorable market trends, sound growth strategies, a strong competitive advantage and an experienced management team.We must also express our gratitude to Emergent Group’s employees, directors, customers, suppliers and shareholders for contributing to this momentum.They have all put their faith in us and we believe we have all the elements necessary to meet or exceed their current and future expectations. Following this letter is our Notice of Meeting, Proxy Statement and 2009 Annual Report on Form 10-K. Sincerely, /s/ Bruce J. Haber Chairman and CEO NOTICE OF AN ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 24, 2:00 A.M. To our Shareholders: Notice is hereby given that an Annual Meeting of Shareholders of Emergent Group Inc. (“Emergent”), a Nevada corporation, will be held at 145 Huguenot Street, Suite 405, New Rochelle, NY 10801 on May 24, 2010 at the hour of 10:00 A.M. local time for the following purposes: 1) To elect four directors of Emergent for the coming year; 2) To ratify, adopt and approve the Audit Committee’s selection of Rose, Snyder &Jacobs to be the independent auditors of Emergent for the fiscal year ended December 31, 2010; and 3) To transact such other business as may properly come before the Annual Meeting.Only Emergent’s shareholders of record at the close of business on April 1, 2010 are entitled to notice of and to vote at the Annual Meeting or any postponements or adjournments thereof. By Order of the Board of Directors April 1, 2010 /s/Bruce J. Haber, Chairman IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED AT THE ANNUAL MEETINGREGARDLESS OF THE NUMBER OF SHARES YOU HOLD. YOU ARE INVITED TO ATTEND THE ANNUAL MEETING IN PERSON, BUT WHETHER OR NOT YOU PLAN TO ATTEND, PLEASE COMPLETE, DATE, SIGN AND RETURN THE ACCOMPANYING PROXY IN THE ENCLOSED ENVELOPE. IF YOU DO ATTEND THE ANNUAL MEETING, YOU MAY, IF YOU PREFER, REVOKE YOUR PROXY AND VOTE YOUR SHARES IN PERSON. [Left blank intentionally.] EMERGENT GROUP INC. 10939 Pendleton Street Sun Valley, California 91352 (818) 394-2800 PROXY STATEMENT This Proxy Statement and the accompanying proxy are furnished by the Board of Directors ofEmergent Group Inc. (“Emergent” or the “Company”) in connection with the solicitation of proxies for use at the Annual Meeting of Shareholders referred to in the foregoing Notice.It is contemplated that this Proxy Statement (which includes the Company’s Annual Report on Form 10-K for its fiscal year ended December 31, 2009, exclusive of exhibits), together with the accompanying form of proxy will first be mailed on or about April 12, 2010 to shareholders of record on the close of business on April 1, 2010 (the “Record Date”).Stockholders may also view our Notice of Meeting, Proxy Statement, Annual Report and Proxy at www.emergentgroupinc.com. This Proxy Statement contains information relating to an Annual Meeting of Shareholders of Emergent Group Inc. to be held on May 24, 2010, beginning at 10:00 a.m. local time, at 145 Huguenot Street, Suite 405, New Rochelle, NY 10801 and any postponements or adjournments thereof. ABOUT THE ANNUAL MEETING What is the purpose of the Annual Meeting? At the Annual Meeting, shareholders will act upon the matters listed in the Notice of Annual Meeting and any other matters that properly come before the meeting. Who can vote at the Annual Meeting? All shareholders of record at the close of business on the Record Date of April 1, 2010 are entitled to vote at the Annual Meeting and any postponements or adjournments of the meeting. What are the voting rights of the holders of the common stock? Holders of our Common Stock will vote on all matters to be acted upon at the Annual Meeting.Each outstanding share of Common Stock will be entitled to one vote on each matter to be voted upon at the Annual Meeting. Who can attend the Annual Meeting? All shareholders as of the Record Date, or their duly appointed proxies, may attend the Annual Meeting.Each shareholder may be asked to present valid picture identification, such as a driver’s license or passport.If you hold your shares through a broker or other nominee, you must bring a copy of a brokerage statement reflecting your stock ownership as of the Record Date.Everyone must check in at the registration desk at the meeting. How do I vote? You may attend the Annual Meeting and vote in person.Alternatively, you may vote your shares by proxy through the mail.To vote by mail, simply mark, sign and date your proxy card and return it in the postage-paid envelope provided for receipt by us through our transfer agent, American Stock Transfer & Trust Company, prior to May 24, 2010 (proxy cards received on or after May 24, 2010 will not be counted). If you want to vote in person at the Annual Meeting and you hold Emergent Common Stock in street name, you must obtain a proxy card from your broker and bring that proxy card to the Annual Meeting, together with a copy of a brokerage statement reflecting your stock ownership as of the Record Date. Please also note that by casting your vote by proxy, you are authorizing the individuals listed on the proxy card to vote your shares in accordance with your instructions. Is my vote confidential? Yes.Proxy cards, ballots and voting tabulations that identify shareholders are kept confidential except in certain circumstances where it is important to protect the interests of Emergent and its shareholders. What if I do not indicate my preference on the proxy card? If you do not indicate how you would like your shares to be voted for a particular proposal, your shares will be voted FOR the election of the nominated slate of directors and in favor of Proposal No. 2.As to other matters as may properly come before the meeting (or any adjournments or postponements thereof), the proxy holders will vote as recommended by the Board of Directors.If no such recommendation is made, the proxy holders will be authorized to vote upon such matters in their own discretion. Can I change my vote after I return my proxy card? Yes.Even after you have submitted your proxy, you may change your vote at any time before the proxy is exercised by filing with American Stock Transfer & Trust Company, 59 Maiden Lane, New York, NY 10038 either a notice of revocation or a duly executed proxy bearing a later date.The powers of the proxy holders will be suspended if you attend the Annual Meeting in person and request to recast your vote. Attendance at the Annual Meeting will not, by itself, revoke a previously granted proxy. What constitutes a quorum? As of April 1, 2010, Emergent had approximately 6,823,000 shares of its Common Stock outstanding.In deciding all questions, a shareholder shall be entitled to one vote, in person or by proxy, for each share held in his name on the Record Date.The presence at the Annual Meeting, in person or by proxy, of the holders entitled to cast at least a majority of votes which all shareholders are entitled to cast as of the Record Date will constitute a quorum.Broker non-votes, abstentions and votes withheld count as shares present at the Annual Meeting for purposes of a quorum. 2 What are the recommendations of the Board of Directors? Unless you instruct otherwise on your proxy card, the persons named as proxy holders on the proxy card will vote in accordance with the recommendations of the Board of Directors.The Board’s recommendations are set forth below.In summary, the Board recommends a vote FOR the election of the nominated slate of directors and in favor of Proposal No. 2. The proxy holders will vote as recommended by the Board of Directors with respect to any other matter that properly comes before the Annual Meeting.If the Board of Directors on any such matter gives no recommendation, the proxy holders will vote in their own discretion. What vote is required to approve each proposal? Proposal No. 1. Election of Directors.The affirmative vote of a plurality of the votes cast at the Annual Meeting is required for the election of directors in Proposal No. 1.A properly executed proxy marked “WITHHOLD” authority with respect to the election of one or more directors will not be voted with respect to the director or directors indicated, although it will be counted for purposes of determining whether there is a quorum.Thus, the four candidates with the most affirmative votes will be elected at the Annual Meeting. Proposal No. 2.Proposal No. 2 and any other proposals that come before our meeting will be decided by a majority of the votes cast at the meeting. As of the date of this Proxy Statement, the Board of Directors knows of no other matters that will be presented at the meeting. Broker Non-Votes.If you hold your shares in “street name” through a broker or other nominee, your broker or nominee may not be permitted to exercise voting discretion with respect to some of the matters to be acted upon.Under the rules that govern brokers who are voting with respect to shares held in street name, brokers have the discretion to vote such shares on routine matters, but not on non-routine matters.Routine matters include the election of directors (i.e. Proposal No. 1) and ratification of auditors (i.e. Proposal No. 2).Non-routine matters include all other proposals that may come before the meeting.Therefore, if you do not give your broker or nominee specific instructions, your shares may not be voted on non-routine matters and will not be counted in the voting results. Shares represented by such “broker non-votes” will, however, be counted in determining whether there is a quorum. Accordingly, broker non-votes will not be counted toward a nominee’s total of affirmative votes in the election of directors and will have no effect on the approval of any other proposals that may come before the meeting. Who conducts the proxy solicitation and how much will it cost? Emergent is soliciting the proxies and will bear the cost of the solicitation. Emergent has not retained any outside firm to aid in the solicitation and it does not intend to use specially engaged employees or paid solicitors for such solicitation. Emergent may ask its officers and other employees, without compensation other than their regular compensation, to solicit proxies by further mailing or personal conversations, or by telephone, facsimile, internet or other means of electronic transmission.Management intends to solicit proxies which are held of record by brokers, dealers, banks, or voting trustees, or their nominees, and may pay the reasonable expenses of such record holders for completing the mailing of solicitation materials to persons for whom they hold the shares. 3 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Incorporated by reference is the contents of Item 10 of Emergent’s Form 10-K for its fiscal year ended December 31, 2009, a copy of which is annexed to this Proxy Statement as ExhibitA. EXECUTIVE COMPENSATION Incorporated by reference is the contents of Item 11 of Emergent’s Form 10-K for its fiscal year ended December 31, 2009, a copy of which is annexed to this Proxy Statement as ExhibitA. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS Incorporated by reference is the contents of Item 12 of Emergent’s Form 10-K for its fiscal year ended December 31, 2009, a copy of which is annexed to this Proxy Statement as Exhibit A. CERTAIN RELATIONSHIPS, RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE Incorporated by reference is the contents of Item 13 of Emergent’s Form 10-K for its fiscal year ended December 31, 2009, a copy of which is annexed to this Proxy Statement as ExhibitA. FINANCIAL AND OTHER INFORMATION Accompanying this Proxy Statement as Exhibit A is the Company's 2009 Annual Report on Form 10-K for its fiscal year ended December 31, 2009 (excluding exhibits).The Company hereby incorporates by reference into this Proxy Statement the remaining financial and other information contained in the Company's 2009 Annual Report. PROPOSAL NO. 1 - ELECTION OF DIRECTORS Management recommends that you vote in favor of the four nominees named to the Board of Directors.Directors will be elected by a plurality of the votes cast at the Meeting. Proposal and Required Vote Four directors are to be elected at the 2010 Annual Meeting for terms of one year each and until their successors shall be elected and qualified.It is intended that votes will be cast pursuant to such proxy for the election of the four persons whose names are first set forth below unless authority to vote for one or more of the nominees is withheld by the enclosed proxy, in which case it is intended that votes will be cast for those nominees, if any, with respect to whom authority has not been withheld.All four of the nominees named in the table below are now incumbent members of the Board of Directors.In the event that any of the nominees should become unable or unwilling to serve as a director, a contingency which the management has no reason to expect, it is intended that the proxy be voted, unless authority is withheld, for the election of such person, if any, as shall be designated by the Board of Directors.The election of each of Bruce J. Haber, Mark Waldron, Howard Waltman and K. Deane Reade, Jr. as directors requires the affirmative vote of a plurality of the total number of votes cast by the holders of shares of our Common Stock voting together as a single class. The Board recommends that stockholders vote FOR the election of each of its nominees for director below. 4 Information Concerning Director Nominees Background information about the Board's nominees for election, as well as information regarding additional experience, qualifications, attributes or skills that led the Board to conclude that the nominee should serve on the Board is set forth below. The following table sets forth information concerning each proposed nominee of the Company. Name (1) Age First Became Director and/or Officer Principal Occupation Bruce J. Haber 57 Chairman of the Board and Chief Executive Officer Mark Waldron 42 Director Howard Waltman 77 Director K. Deane Reade, Jr. 69 Director Directors are elected at the annual meeting of stockholders and hold office until the following annual meeting. Bruce J. Haber has served as Chairman of the Board and Chief Executive Officer since January 31, 2003. Mr. Haber is currently President of BJH Management, LLC, a management firm specializing in turnaround consulting and private equity investments, which served as a consultant to the Company between October 2001 and January 2003. From October 2001 until December 2002, Mr. Haber served on the Board of Directors of EB2B Commerce, Inc. a computer software company. From March 2002 to December 2002 Mr. Haber served as Chairman of the Board and as a turnaround consultant to EB2B. Mr. Haber was founder, President and CEO of MedConduit.com, Inc., a healthcare e-commerce B2B from 2000 to 2001. Mr. Haber served as Executive Vice President and a Director of Henry Schein, Inc., an international distributor of healthcare products, as well as President of their Medical Group from 1997 to 1999. From 1981 to 1997, Mr. Haber served as President, CEO and Director of Micro Bio-Medics, Inc., and Caligor Medical Supply Company, a distributor of physician and hospital supplies, which merged with Henry Schein in 1997. Mr. Haber is currently a director of a number of privately held companies and serves as a Trustee of Mercy College, Dobbs Ferry, New York. Mr. Haber holds a Bachelor of Science degree from the City College of New York and a Master of Business Administration from Baruch College in New York. Mr. Haber brings to the Board nearly 30 years of management experience in the medical distribution industry, as well as additional expertise in mergers and acquisitions, the successful integration of acquired companies, turnaround consulting and private equity investments.All of these management and financial skills allow him to provide significant leadership and vision to the Board of Directors as that body charts the future of Emergent Group and defines the Company’s growth strategies. 5 Mark Waldron has served as a director of the Company since August 2000 and he currently serves as a member of the Compensation Committee. Mr. Waldron also served as President and Chief Executive Officer of the Company between August 2000 and January 2003. Since 1998, Mr. Waldron's principal occupation has been as a private investor. Mr. Waldron is the President of Woodfield Development Corporation, a real estate development company. Mr. Waldron is a former Vice President of J.P. Morgan in New York and was with the firm from 1993 to 1998. Mr. Waldron received his MBA from Northwestern University's Kellogg School of Management, and prior to attending business school worked in the derivatives capital markets group of Bankers Trust Company (now Deutsche Bank). He received a BA (Honors) from the Ivey School of Business at the University of Western Ontario in 1989. Mr. Waldron's extensive business, managerial, executive and leadership experience in a variety of industries particularly qualifies him for service on the Board. He also brings a valuable entrepreneurial perspective from his experience as the founder of several businesses. Howard Waltman has served as a director of the Company and Chairman of the Compensation Committee since 2001 and he currently serves as a member of the Audit Committee. Since 2000, Mr. Waltman has acted as a private investor for a family limited liability corporation. Since 1986, Mr. Waltman served as a director of Express Scripts, Inc. (“ESI”), and was its Chairman from 1986 to 2000. ESI was formed in 1986 as a subsidiary of Sanus, a company formed in 1983 by Mr. Waltman, who served as its Chairman of the Board from 1983 to 1987. Sanus was acquired by New York Life Insurance Company in 1987. ESI provides mail order pharmacy services and pharmacy claims processing services and was spun out of Sanus and taken public in June 1992. Mr. Waltman also founded Bradford National Corp. in 1968, which was sold to McDonnell Douglas Corporation in 1981. From 1996 to 2000, Mr. Waltman served as a director of Computer Outsourcing Services, Inc. Mr. Waltman is currently a director of a number of privately held companies. Mr. Waltman brings to the Board successful experience as an entrepreneur with particular emphasis in the healthcare industry. In this respect, his first venture was the processing agent for New York State Medicaid. He was the founder of one of the first health management organizations as well as a pharmacy benefit management company. K. Deane Reade, Jr. has been a Director of the Company since September 2005. He currently serves as Chairman of the Audit Committee and as a member of the Compensation Committee.Mr. Reade is a founder and, since 1975, has served as President and a director of Bangert, Dawes, Reade, Davis & Thom, Incorporated, a private investment banking firm with offices in New York and San Francisco. Between 1989 and 1996, Mr. Reade served as Managing Director of John Hancock Capital Growth Management, Inc. and was a General Partner of its affiliate Gramercy Hills Partners. Mr.Reade is a graduate of Rutgers University. He has served as a director of:ABC Estonian Shares, a closed end fund (Isle of Man, UK); Abakus Management Co., an investment management company (Tallinn, Estonia); and Myers Industries, Inc. (Lincoln, Illinois); and the advisory board of Trail Blazers Camps, Inc. (New York, New York) a 100 year old social service organization with a year round educational program for disadvantaged children from the Metropolitan New York - New Jersey area. Mr. Reade brings to the Board over 30 years ofdiverse finance industry experience with particular emphasis in commercial and investment banking, corporate finance, venture capital and investment management. Mr. Reade has advised and assisted in the formation of several companies both domestic andinternational, many of which he served as a director, including as a former director of a publicly traded medical supply distributor and a founder of an early stage life sciences fund. He also provides the Board with financial reporting expertise. 6 Lack of Nominating Committee The Board of Directors has acted as the nominating committee for the Company and no separate nominating committee has been formed to date. This type of committee, if one existed, would be responsible for identifying and recommending the director nominees to be selected by the Board of Directors for each annual meeting of shareholders and reviewing any shareholder nominees; implementing the Board’s criteria for selecting new directors; developing, reviewing and recommending to the Board a set of corporate governance policies applicable to Emergent; providing oversight for the evaluation of the performance of the Board of Directors; and adopting a written charter.Management believes that the cost of having a nominating committee for Emergent as a Smaller Reporting Company outweighs the benefits that may be derived from implementing such a committee. Since November 2008, the Company’s Common Stock trades on the NYSE AMEX Equities. Section 804 of the NYSE AMEX Equities’ Company Guide requires that Board nominations to be selected or recommended for Board selection by a majority of the independent directors in such cases where there is a lack of a nominating committee.On March 4, 2010, our Board of Directors acting as its own nominating committee by resolution approved four nominees who are each incumbent members of the Board for re-election to the Board in accordance with such Guide. Previously, the Board of Directors, acting as the nominating committee, met on May 5, 2009 to select the Director nominees to be up for election (and in the case of each nominee, re-election) at the 2009 Special Meeting in Lieu of an Annual Meeting.Based upon the size of the Company and the Board’s familiarity with the Company since its inception, the Board also has determined that each of the Directors is qualified to suggest nominees for consideration to the nominating committee, although Exchange rules require that a majority of the independent directors approve the nominees. The Board of Directors, when acting as the nominating committee, is generally responsible for: • Developing a nomination process for candidates to the Board of Directors; • Establishing criteria and qualifications for membership to the Board of Directors; • Identifying and evaluating potential Director nominees; • Filling vacancies on the Board of Directors; and • Recommending nominees for election or re-election. The Board of Directors, when fulfilling the duties of a nominating committee, does not operate under a charter and it does not have a policy with regard to the consideration of any Director candidates recommended by members. Director Qualifications. While the independent members of our Board have not established specific minimum qualifications for director candidates, the candidates for Board membership should have the highest professional and personal ethics and values, and conduct themselves consistent with our Code of Ethics. While the independent members of the Board have not formalized specific minimum qualifications they believe must be met by a candidate to be recommended by the independent members, the independent members of the Board believe that candidates and nominees must reflect a Board that is comprised of directors who (i)have broad and relevant experience, (ii)are predominantly independent, (iii)are of high integrity, (iv)have qualifications that will increase overall Board effectiveness and enhance long-term shareholder value, and (v)meet other requirements as may be required by applicable rules, such as financial literacy or financial expertise with respect to Audit Committee members. The Board does not have a specific policy as to diversity of the Board. However, with respect to diversity in its deliberations, the Board considers the extent to which potential candidates possess sufficiently diverse skill sets and diversity characteristics that would contribute to the Board's overall effectiveness. These factors, and others as considered useful by our Board acting as its own nominating and governance committee, will be reviewed in the context of an assessment of the perceived needs of our Board of Directors at a particular point in time. As a result, the priorities and emphasis of our Board of Directors may change from time to time to take into account changes in business and other trends, and the portfolio of skills and experience of current and prospective directors. Consideration of new director candidates is expected to involve a series of Board discussions, review of information concerning candidates and interviews with selected candidates. The Board does not assign specific weights to particular criteria and no particular criterion is necessarily applicable to all prospective nominees. Candidates for nomination to our Board of Directors in our past typically have been suggested by other members of our Board of Directors. From time to time, our Board acting as its own nominating committee may in the future (although it has not done so in the past) engage the services of a third party search firm to identify director candidates. 7 Stockholder Recommendations of Director Candidates Although our Board acting as its own nomination committee does not have a formal policy on stockholder nominations, it will consider candidates proposed in writing by stockholders, provided such proposal meets the eligibility requirements (i.e. ownership of at least 2% of the outstanding common shares) for submitting stockholder nominations for inclusion in our next Proxy Statement and is accompanied by certain required information about the candidate. If an eligible stockholder wishes to recommend a nominee, he or she should submit such recommendation in writing to our Corporate Secretary, William M. McKay at 10939 Pendleton Street, Sun Valley, California 91352, by the deadline set forth herein under “Deadline for Receipt of Stockholder Proposals.” Information provided with the stockholder recommendation should specify the following information: (a) the name and address of the nominee; (b) the name and address of the stockholder making the nomination; (c) the number of shares of our Common Stock entitled to vote at such meeting held by the stockholder; (d) a representation that the nominating stockholder is a stockholder of record entitled to vote at such meeting and intends to appear in person or by proxy at such meeting to nominate the person specified in the notice; (e) the nominee’s qualifications for membership on our Board of Directors; (f) all of the information that would be required in a proxy statement soliciting proxies for the election of the nominee as a director; (g) a description of all arrangements or understandings between the nominating stockholder and the nominee and any other person or persons (naming such person or persons) pursuant to whose request the nomination is being made by the stockholder; (h) all other companies to which the nominee is being recommended as a nominee for director; and (i) a signed consent of the nominee to cooperate with reasonable background checks and personal interview, and to serve as a director, if elected. Candidates proposed by stockholders will be evaluated by our Board acting as its own nominating committee using the same criteria as for all other candidates. In evaluating director candidates, our Board members may conduct interviews with candidates and make recommendations to other Board members. The Board may retain, at its discretion, third-party consultants to access the skills and qualifications of the candidates. Our Board acting as its own nominating committee has not received any nominations from any of our stockholders in connection with this Annual Meeting. If the Board determines to nominate a shareholder-recommended candidate and recommends his or her election as a director by the shareholders, his or her name will be included in Emergent’s proxy card for the shareholder meeting at which his or her election is recommended. Shareholders also have the right to nominate director candidates themselves, without any prior review or recommendation by the Board, by the procedures set forth herein under “Deadline for Receipt of Stockholder Proposals.” Shareholder Communications The Board will give appropriate attention to written communications that are submitted by shareholders, and will respond if and as appropriate. Absent unusual circumstances and subject to any required assistance or advice from legal counsel, our Corporate Secretary, William M. McKay, is primarily responsible for monitoring communications from shareholders and for providing copies or summaries of such communications to the other directors as he considers appropriate. Communications will be forwarded to all directors if they relate to important substantive matters and include suggestions or comments considered to be important for the directors to know. In general, communications relating to corporate governance and long-term corporate strategy are more likely to be forwarded than communications relating to ordinary business affairs, personal grievances and matters as to which we may receive repetitive or duplicative communications. Shareholders who wish to send communications on any topic to the Board for its consideration should address such communications to c/o of William M. McKay, Corporate Secretary, Emergent Group Inc., 10939 Pendleton Street, Sun Valley, California 91352. Corporate Governance Director Independence.Under the NYSE AMEX Equities Stock Market Rules, the Board has a responsibility to make an affirmative determination that those members of its Board that serve as independent directors do not have any relationships with the Company and its businesses that would impair their independence. In connection with these determinations, the Board reviews information regarding transactions, relationships and arrangements involving the Company and its businesses and each director that it deems relevant to independence, including those required by the NYSE AMEX Equities Stock Market Rules. The Board has determined that each of Messrs.Waldron, Waltman and Reade is independent. Director Nominations.Our Board of Directors has acted as its own nominating committee and no separate nominating committee has been formed to date as described above. Our Board considers and recommends candidates for election to the Board and nominees for committee memberships and committee chairs. Each member of the Board participates in the review and discussion of director candidates. The full Board makes final determinations on director nominees. In identifying potential director candidates, the Board seeks input from its members of the Board and executive officers and may also consider recommendations by employees, community leaders, business contacts, third-party search firms and any other sources deemed appropriate by the Board. The Board will also consider director candidates recommended by stockholders to stand for election at the Annual Meeting of Stockholders so long as such recommendations are submitted in accordance with the procedures described herein. Board Leadership Structure.Mr.Haber serves as our CEO and Chairman of the Board of Directors. Mr.Haber has served as our CEO and Chairman of the Board since January 2003. The Board believes that it is important to have a unified leadership vision which Mr.Haber is positioned to provide. The Board also believes that the Company is best served by a Chairman who is actively involved with the Company and is therefore able to bring a great depth of knowledge about the Company to the role. The Board does not currently have a designated lead independent director. The Board believes that the appointment of a designated lead independent director is not necessary at this time because of the Company's small size and because the independent directors play an active role in Board matters. Board Role in Risk Oversight.The Board administers its risk oversight function directly and through the Audit Committee. The Board and the Audit Committee regularly discuss with management the Company's major risk exposures, their potential financial impact on the Company, and the steps taken to monitor and control those risks. 8 Director and Committee Meetings During fiscal 2009, Emergent’s Board of Directors held five meetings of its Board of Directors and they took action by unanimous written consent on two occasions, each of which was attended by all Board members.During fiscal 2009, the Audit Committee and the Compensation Committee held four meetings and one meeting, respectively, and each meeting was attended by each member of the applicable Committee.Each Board member is welcome to attend our Annual Meeting.However, Emergent has no policy in place requiring Board members attendance at such meeting.Emergent held a Special Meeting in lieu of an Annual Meeting of Stockholders on June 29, 2009. Independence of Directors, Committees, Code of Ethics and Compliance with Section 16(a) of the Exchange Act. Information pertaining to our Audit Committee, Audit Committee Charter, Code of Ethics, Compliance with Section 16(a) of the Exchange Act and Independence of Directors may be located in Exhibit A to this Proxy Statement under Items 10 and 13 of our Form 10-K for the fiscal year ended December 31, 2009, a copy of which is appended hereto and is incorporated herein by reference. Except for Bruce J. Haber, our Chief Executive Officer, each nominee for re-election to the Board is considered by the Board to be an independent director as defined under Section 803A of the AMEX Company guide and under Rule 10A.3 of the Exchange Act.Further, each member of our Audit Committee (i.e. K. Deane Reade, Jr. and Howard Waltman) and Compensation Committee (i.e. Mark Waldron, K. Deane Reade, Jr. and Howard Waltman) is also considered to be an independent director in accordance with the aforementioned rules and regulations.As Emergent is a smaller reporting company, no Compensation Report was included in our Form 10-K. Report of Audit Committee In March 2010, the Audit Committee discussed the 2009 audited financial statements of the Company with Management and Rose, Snyder & Jacobs.Management has the primary responsibility for the financial statements and the reporting process.The Audit Committee has discussed with Rose, Snyder & Jacobs the matters required to be discussed by the statement on Auditing Standards No. 61, as amended (AICPA, Professional Standards, Vol 1. AU section 380), as adopted by the Public Company Oversight Board in Rule 3200T.The Audit Committee has received the written disclosures and the letter from Rose, Snyder & Jacobs required by Independence Standards Board Standard No. 1 (Independence Standards Board Standard No, 1, Independence Discussions with Audit Committees), as adopted by the Public Company Accounting Oversight Board in Rule 3600T, and has discussed with Rose, Snyder & Jacobs the independent accountant’s independence.The Audit Committee has determined that Rose, Snyder & Jacobs is independent from Emergent and its management.The Audit Committee held four telephonic meetings during Emergent’s fiscal year ended December 31, 2009 and each member was in attendance for all meetings. During the past fiscal year and through the mailing date of this Proxy Statement, Rose, Snyder & Jacobs has not provided any financial information systems design and implementation services or any other non-audit services to the Company except for the review of the Company’s quarterly reports, preparation of corporate tax returns, tax research and other related professional consulting services.The Company does not anticipate Rose, Snyder & Jacobs providing any financial information systems design and implementation services and any other non-audit services to the Company which would be incompatible with maintaining the independence of Rose, Snyder & Jacobs.The fees paid by the Company to Rose, Snyder & Jacobs for the fiscal year ended December 31, 2009 are described in Item 14 of the Company’s Form 10-K for its fiscal year ended December 31, 2009, which is annexed to this Proxy Statement as Exhibit A and is incorporated herein by reference. In March 2010, the Audit Committee reviewed the audited consolidated financial statements of the Company which were to be included in the 2009 Form 10-K for filing with the Securities and Exchange Commission and considered the aforementioned matters and it then recommended the approval of said financial statements and their inclusion in the Form 10-K filing. THE AUDIT COMMITTEE K. Deane Reade, Jr., Chairman Howard Waltman 9 Compensation Committee Since October 7, 2008, the Compensation Committee consists of Howard Waltman, as Chairman, and K. Deane Reade, Jr. and Mark Waldron as its other members.The Compensation Committee, which currently has no charter, has such powers and functions as may be assigned to it by the Board of Directors from time to time; however, such functions shall, at a minimum, include the following: · to review and approve corporate goals and objectives relevant to senior executive compensation, evaluate senior executive performance in light of those goals and objectives, and to set the senior executive compensation levels based on this evaluation; · to approve employment contracts of its officers and employees and consulting contracts of other persons and compensation of directors; · to make recommendations to the Board with respect to incentive compensation plans and equity-based plans, including, without limitation, the Company’s stock options plans for employees and consultants to the Company who are not officers or directors of the Company; and · to administer the Company’s stock option plans and grant stock options or other awards pursuant to such plans for officers and directors of the Company. The Compensation Committee cannot delegate its duties to other persons and it has not used paid consultants in the past, although it may utilize paid consultants when it believes that it is necessary for the performance of its duties.Management of the Company provides the Compensation Committee with its recommendations for compensation of Emergent’s officers, directors and employees for the Committee’s review and discussion. Since November 10, 2008, our Common Stock is listed and trades on the NYSE Amex Equities. Continuation of our listing requires that we abide by Exchange rules which prohibit the Company’s Chief Executive Officer from being present during voting or deliberations as to his compensation and it requires that the compensation of our Chief Executive Officer and other officers to be determined by the Compensation Committee. The Compensation Committee met in March 2010 and approved the 2009 bonuses to the executive officers, the extension of Mr. Buther’s employment contract for an additional one year period through June 30, 2011 and extended the Service Agreement with BJH Management LLC, a corporation which provides the services of Bruce J. Haber to us as Chief Executive Officer, for an additional three-year period. 10 Compensation Committee Interlocks and Insider Participants Howard Waltman, Chairman, and K. Deane Reade, Jr. served as members of the Compensation Committee for fiscal 2009.Mark Waldron, a former employee of the Company who served as Chief Executive Officer and President of the Company between August 2000 and January 2003, became a member of the Compensation Committee in November 2008. Except with respect to the foregoing, none of the members of the Compensation Committee have served as an officer or employee of the Company or had any relationship requiring disclosure under Item 404 of Regulation S-K of the Exchange Act. PROPOSAL NO. 2 PROPOSAL TO RATIFY THE AUDIT COMMITTEE’S SELECTION OF ROSE, SNYDER & JACOBS AS INDEPENDENT AUDITORS FOR 2010 Management recommends that you vote in favor of the ratification, adoption and approval of the Audit Committee’s selection of Rose, Snyder & Jacobs as independent auditors for 2010. This Proposition will be decided by a majority of the votes cast at the Meeting of Stockholders by the holders of shares entitled to vote thereon. The Audit Committee has approved the selection of Rose, Snyder & Jacobs, subject to the ratification of its shareholders, as the Company’s independent auditors for 2010.Rose, Snyder & Jacobs, a corporation of Certified Public Accountants, audited the Company’s financial statements for its last year ended December31, 2009.Even if the selection is ratified, the Audit Committee in its sole discretion may direct the appointment of a different independent accounting firm at any time during the year if the Audit Committee believes that such a change would be in the best interests of the Company and its stockholders. It is expected that a representative of Rose, Snyder & Jacobs will be present at the Annual Meeting via telephonic connection, will have the opportunity to make a statement if they desire to do so and be available to respond to appropriate questions. For a discussion of the Audit Fees, Financial Information Systems Design and Implementation Fees and other fees billed by the Company’s independent auditors for 2009, see Item 14 of our 2009 Form 10-K appended hereto as Exhibit A which is incorporated herein by reference. OTHER BUSINESS As of the date of this Proxy Statement, the Board of Directors of the Company knows of no other business which will be presented for consideration at the Annual Meeting. 11 AVAILABILITY OF SECURITIES AND EXCHANGE COMMISSION’S FORM 10-K THE COMPANY’S ANNUAL REPORT FOR ITS FISCAL YEAR ENDED DECEMBER 31, 2-K INCLUDES THE FINANCIAL STATEMENTS, SCHEDULES AND EXHIBITS THERETO, AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION; SUCH REPORT IS ATTACHED TO THIS PROXY STATEMENT AS EXHIBIT A (EXCLUSIVE OF EXHIBITS AND SCHEDULES).ADDITIONAL COPIES OF SUCH REPORT ARE AVAILABLE WITHOUT CHARGE TO THE SHAREHOLDERS UPON WRITTEN REQUEST.SUCH MATERIAL CAN BE OBTAINED BY WRITING EMERGENT, ATTENTION WILLIAM M. MCKAY, CORPORATE SECRETARY, 10, SUN VALLEY, CALIFORNIA 91352. DEADLINE FOR RECEIPT OF STOCKHOLDER PROPOSALS Any shareholder who intends to present a proposal at the next annual meeting of shareholders must deliver the proposal to William M. McKay, Corporate Secretary of Emergent Group Inc. at 10939 Pendleton Street, Sun Valley, California 91352: • Not later than December 31, 2010, if the proposal is submitted for inclusion in our proxy materials for that meeting pursuant to Rule 14a-8 under the Securities Exchange Act of 1934; and • Not later than December 31, 2010, if the proposal is submitted outside the processes of Rule 14a-8 under the Securities and Exchange Act of 1934, in which case we are not required to include the proposal in our proxy materials. Such nominations and proposals for the next annual meeting of shareholders, other than those made by or on behalf of the Board of Directors, shall be made by notice in writing delivered or mailed by first class United States mail, postage prepaid, to the Chairman. EMERGENT GROUP INC. /s/Bruce J. Haber, Chairman 12 Exhibit A SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31,2009 or [ ] TRANSITION REPORT PURSUANT TO SECTION 12 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-34208 EMERGENT GROUP INC. (Exact name of Registrant as specified in its charter) Nevada (State of jurisdiction of incorporation or organization) 93-1215401 (I.R.S. Employer Identification Number) 10939 Pendleton Street Sun Valley, California 91352 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (818) 394-2800 Securitiesregistered pursuant to Section 12 (b) of the Act: Title of Each Class Name of Each Exchange on which Registered Common Stock, $.04 par value NYSE Alternext US LLC Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities ActYes [ ] No [X] Check whether the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. [] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ]. Indicate by check mark whether the Registrant has submitted electronically and posted on it’s corporate Web site, if any, every Interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark if disclosure of delinquent filers in response to Item405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in part III of this Form10-K or any amendment to this Form10-K [X]. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company as defined by Rule 12b-2 of the Exchange Act: smaller reporting company [X]. Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] As of June 30, 2009, the number of shares held by non-affiliates was approximately 4,019,000 shares.The approximate market value based on the last sale (i.e. $8.02 per share as of June 30, 2009) of the Company’s Common Stock was approximately $32,229,000. The number of shares outstanding of the Registrant’s Common Stock (inclusive of book entry shares that are subject to vesting) as of March 22, 2010, was 6,822,363. 1 FORWARD-LOOKING STATEMENTS We believe this annual report contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are subject to risks and uncertainties and are based on the beliefs and assumptions of our management, based on information currently available to our management. When we use words such as “believes,” “expects,” “anticipates,” “intends,” “plans,” “estimates,” “should,” “likely” or similar expressions, we are making forward-looking statements. Forward-looking statements include information concerning our possible or assumed future results of operations set forth under “Business” and/or “Management's Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements are not guarantees of performance. They involve risks, uncertainties and assumptions. Our future results and stockholder values may differ materially from those expressed in the forward-looking statements. Many of the factors that will determine these results and values are beyond our ability to control or predict. Stockholders are cautioned not to put undue reliance on any forward-looking statements. For those statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. For a discussion of some of the factors that may cause actual results to differ materially from those suggested by the forward-looking statements, please read carefully the information under “Risk Factors.” In addition to the Risk Factors and other important factors discussed elsewhere in this annual report, you should understand that other risks and uncertainties presented in our public announcements and SEC filings could affect our future results and could cause results to differ materially from those suggested by the forward-looking statements. 2 PART I Item 1.Business THE COMPANY Emergent Group Inc. (“Emergent”) is the parent company of PRI Medical Technologies, Inc., its wholly owned and primary operating subsidiary (“PRI Medical”). Emergent and PRI Medical are referred to collectively hereinafter as the “Company.” PRI Medical is a provider of surgical equipment on a fee for service basis to hospitals, surgical care centers and other health care providers. PRI Medical serves both large and small health care providers, including: 1) smaller independent hospitals and physicians who cannot afford to buy surgical equipment because of budget constraints or cannot justify buying due to limited usage; and 2) larger, well-financed hospitals that may be able to purchase equipment for use in their own facility but may choose not to because reimbursement or utilization rates for certain procedures do not warrant a capital commitment. Additionally, infrequent utilization may not justify the cost of training and retention of technicians to operate such equipment. PRI Medical is also able to provide its technicians to support hospital-owned surgical equipment on a fee for service basis, thus improving efficiency and reducing costs for the hospital. Reduced operating costs and improved flexibility for hospitals are elements of the PRI Medical value proposition to its customers. PRI Medical makes mobile surgical services available to its customers by providing mobile lasers and other surgical equipment on a per procedure basis to hospitals, outpatient surgery centers, and physician offices along with technical support and disposable supplies required to utilize the equipment. PRI Medical’s mobile surgical services focuses on primarily surgical care. Physicians perform surgeries at hospitals or surgery centers by renting PRI Medical’s laser or other equipment and receive PRI Medical’s technical support and expertise that is provided with the equipment, allowing the staff to concentrate on their patient care duties without the distraction of setup and running of the equipment. PRI Medical has approximately 800 active accounts in 16 states and experiences a high rate of repeat business from the hospitals, surgery centers and doctors we serve. The market encompasses many disciplines including general surgery, orthopedic surgery, otolaryngology, urology, obstetrics, gynecology, podiatry, dermatology, and plastic/cosmetics. Equipment is increasingly becoming more specialized to specific medical procedures, and the coordination of technical training of the physician regarding the use of equipment is an integral part of PRI Medical's business. PRI Medical’s healthcare distribution network allows physicians, hospitals and healthcare facilities access to new medical equipment without the expense of acquisition. PRI Medical is able to help manufacturers bring advanced medical technologies to market by using its distribution channels and its relationships with hospitals, doctors and other healthcare facilities to introduce selected additional surgical products and services to end users on a ‘fee per procedure’ model. PRI Medical had revenues of approximately $30.8 million and $22.8 million in 2009 and 2008, respectively. By making new technologies available to physicians PRI Medical seeks to become a provider of innovative medical device and support services to the healthcare community early in a product’s life cycle. 3 TRANSACTIONS On August 2, 2008, the Company entered into an agreement to acquire the assets of the Surgical Services Division (the “Services Division”) of PhotoMedex, Inc. The Services Division provides mobile laser services in 11 Northeast, Middle Atlantic and Southeast states, serving 18 individual local markets, expanding PRI’s geographic coverage to a total of 16 states. Revenues of the Services Division were $7,667,000 for the year ended December 31, 2007. The purchase price for the Services Division was approximately $3,149,735, plus certain closing costs. The acquisition was closed on August 8, 2008, at which time the purchase price was paid by the Company through borrowings from a bank of $1,750,000 under a fully amortizing capital equipment lease arrangement, which is collateralized by the acquired assets and other unencumbered assets of the Company, the proceeds from the private sale of our restricted Common Stock as discussed elsewhere in this Form 10-K, with the balance paid from existing cash. The purchase price for the acquired assets of $3,149,735, plus certain closing costs, was allocated to accounts receivable of $761,959, inventory of $467,720, equipment and vehicles of $1,594,670 and to customer list for $358,864. Equipment and vehicles are being depreciated over three to five years while the customer list is being amortized over ten years. In connection with the acquisition of the assets of the Services Division, on July 31, 2008, the Company received investment commitments totaling $1,130,890 from 15 investors to purchase the Company’s Common Stock. The commitments consisted of 665,229 Units at an offering price of $1.70 per Unit. Each Unit consisted of one share of Common Stock and a Warrant to purchase 0.6 shares of Common Stock at an exercise price of $1.75 per whole share. The Warrants expire at the close of business on July 31, 2013. Of the 665,229 Units, 533,825 Units (equivalent to $907,503) were purchased by officers and directors of the Company. See “Item 11.” In May 2009, the Company entered into an agreement to acquire the assets of New York Cryosurgery Equipment LLC, a company which provides mobile cryosurgery equipment and technicians to hospitals for treatment of prostate and renal cancer. This transaction allows us to strengthen our position in the sizeable New York equipment rental market, introduce new customers to our full range of products and services and seek to capitalize on an opportunity that was developing in the medical equipment rental market as physicians considered selling or restructuring of their business interests to comply with the October 2009 deadline arising from a rule change by the U.S. Centers for Medicare & Medicaid Services ("CMS") as described herein. PRODUCTS AND SERVICES PRI Medical’s technicians provide surgical equipment and related technical services support to physicians and operating room (“O.R.”) personnel in hospitals, surgical care centers and other health-related facilities on a per-procedure basis. Mobile surgical services are ordered from 24 hours to several months in advance of surgery, and re-confirmed with the customer the day before the medical procedure by PRI Medical’s scheduling department. Upon arrival at the customer site, PRI Medical’s technician set up the equipment, posts required warning notices outside the O.R., issues safety equipment to the O.R. staff, provides any disposable materials needed, and supplies equipment certifications and/or documentation required for hospital record keeping. Technician-only services are also made available to hospitals and surgery facilities that sometimes find that outsourcing of trained technicians without renting equipment to be a cost-effective alternative to training and staffing their own personnel. PRI Medical’s equipment encompasses CO2, Nd:YAG, Pulse Dye, KTP/YAG, Diode, Greenlight HPS, Holmium YAG, Lithotripsy and Cryosurgery technology. PRI Medical has established working relationships with leading manufacturers and is sometimes an introducer of technology in its markets. PRI Medical reviews developments in the medical field to stay abreast of new and emerging technologies and to obtain new surgical medical equipment. In this regard, PRI Medical has, in recent years, added equipment to provide for services in lithotripsy, cryosurgery, transmyocardial revascularization, advanced visualization technology, microwave therapy, and prostate surgery. The Company strives to develop and expand strategic relationships in order to enhance its product lines and improve its access to new medical devices. 4 PRI Medical also provides its customers with disposable products and/or ancillary equipment that are needed for a given medical procedure. The revenue from disposable products is primarily related to laser and cryosurgery equipment rentals requiring fibers, probes, and disposable kits proprietary to a specific manufacturer’s equipment. Customers may benefit from this added service by lowering their inventory levels of infrequently used products. MARKETING AND SALES PRI Medical markets its mobile surgical equipment and services business largely through the efforts of its direct sales force, which focuses on providing high-quality service and products to customers and on obtaining new customer accounts. In conjunction with its sales efforts, PRI Medical sponsors educational seminars on new laser and other surgical equipment technologies, which are attended by its current and prospective customers. These seminars allow PRI Medical’s direct sales force to introduce new technologies and procedures to its customer base early in the product’s life cycle. PRI Medical’s sales representatives attend national and regional physician medical seminars and trade shows to present PRI Medical’s services and products. PRI Medical also markets its products and services through direct mail marketing of literature and promotional materials, which describe PRI Medical’s complete range of surgical equipment and services to hospitals, surgery centers and physicians. MARKET PRI Medical currently serves customers in 16 states. Each location is staffed with full-time technicians and sales representatives, as appropriate to the business opportunities. During the years ended December31, 2009 and 2008, no customer accounted for more than 10% of PRI Medical’s total revenues. PRI Medical provides mobile laser/surgical services to customers in each market served. Each location is staffed with full-time trained technicians and is equipped with a variety of surgical equipment to meet customer needs. During the years ended December 31, 2009 and 2008, company-wide, PRI Medical performed over 32,000 and 22,000 procedures, respectively. INVESTMENTS Investments In Limited Liability Companies In connection with expanding its business, PRI Medical participates with others in the formation of Limited Liability Companies (“LLCs”) in which it will acquire either a minority or majority interest and the remaining interests are held by other investors. These LLCs acquire certain medical equipment for use in their respective business activities which generally focus on surgical procedures. As of December 31, 2009, PRI Medical holds interests in seven active LLCs located in California and New York. We previously held interests in thirteen LLCs; however, during the second half of 2009, we ceased operations in six LLCs and began the wind-down and dissolution process. PRI Medical will continue to service the customers previously serviced by such LLCs. The LLCs will acquire medical equipment for rental purposes under equipment financing leases. The third party investors in each respective LLC generally provide the lease financing company with individual proportionate lease guarantees based on their respective ownership percentages in the LLCs. In addition, PRI Medical will provide such financing companies with its corporate guarantee based on its respective ownership interest in each LLC. In certain instances, the Company has provided such financing companies with an overall corporate guarantee in connection with equipment financing transactions. In such instances, the individual investors in each respective LLC will generally indemnify PRI Medical against losses, if any, incurred in connection with its corporate guarantee. See “Risk Factors.” 5 For the years ended December 31, 2009 and 2008, in accordance with guidance issued by the FASB, the Company accounted for its equity investments in entities in which it holds a non-controlling interest under the full consolidation method whereby transactions between the Company and LLCs have been eliminated through consolidation. “See Management’s Discussion and Analysis of Financial Condition and Results of Operations.” GOVERNMENT REGULATION The healthcare industry is subject to extensive federal and state regulation. In 2008, the Centers for Medicare & Medicaid Services (“CMS”) issued new regulations regarding physician ownership of rental equipment. The new regulation required changes in the business methods or ownership of some of the LLCs. Promulgation of new laws and regulations, or changes in or re-interpretations of existing laws or regulations, may significantly affect the Company’s business, operating results or financial condition. The Company is not currently subject to regulation, however, a court or governmental body could make a determination that the Company’s business should be regulated. The Company’s operations might be negatively impacted if it had to comply with government regulations. Furthermore, the manufacturers of medical equipment utilized by the Company are subject to extensive regulation by the Food and Drug Administration (“FDA”). Failure of such manufacturers to comply with FDA regulations could result in the loss of approval by the FDA of such medical equipment, which could adversely affect the Company’s operating results or financial condition. In addition, certain of our customers are subject to the Medicare reimbursement rules and regulations as well as similar state-level regulations. Our business could be negatively impacted if such customers were found to be non-compliant with such regulations and/or ineligible for such reimbursements. As consolidation among physician groups continues and provider networks continue to be created, purchasing decisions may shift to persons with whom the Company has not had prior contact. The Company cannot be certain that it will be able to maintain its physician, vendor and/or manufacturer relationships under such circumstances. POTENTIAL EXPOSURE TO LIABILITY Physicians, hospitals and other providers in the healthcare industry are subject to lawsuits, which may allege medical malpractice or other claims. Many of these lawsuits result in substantial defense costs and judgments or settlements. The Company does not engage in the practice of medicine, nor does it control the practice of medicine by physicians utilizing its services or their compliance with regulatory requirements directly applicable to such physicians or physician groups. However, the services the Company provides to physicians, including actions by its technicians, its establishment of protocols and its training programs, could give rise to liability claims. The Company may become involved in material litigation in the future and it is possible that a claim or claims arising from such litigation might exceed the Company’s insurance coverage. Currently, the Company’s current product liability insurance coverage expires in April 2010. In the future, depending on market conditions, there can be no assurances that the Company can maintain such insurance coverage or obtain new coverage from a different insurance carrier should the need arise. 6 COMPETITION The market for PRI Medical’s mobile surgical services is highly competitive. Companies, particularly in the laser surgery industry, often compete by price, thereby impacting profit margins. In addition, PRI Medical faces many existing and future competitors of various size and scale. Some of our competitors have significantly greater financial and management resources than the Company. Competitors in our market include Healthtronics, a publicly held company, and multiple privately held companies in each local PRI Medical branch location. In spite of such competition, the Company believes that it can compete successfully but can give no assurances with regard to its ability to compete. In addition, the Company’s business could be adversely affected if our customers elect to purchase surgical equipment directly from the manufacturers and hire their own technicians. EMPLOYEES As of March 1, 2010, the Company employed 135 full-time persons (including three executive officers), 108 of whom were involved in operations activities (most of these were active as field technicians), 14 of whom were involved in sales and marketing, and 13 of whom were involved in administration, information technology, and accounting. In addition, the Company may employ part-time and occasional employees as technicians to handle overload situations. None of our employees are represented by collective bargaining agreements. We believe that our relationship with our employees is good. Item 1.ARisk Factors WE HAVE INCURRED LOSSES IN THE PAST AND MAY INCUR LOSSES IN THE FUTURE. For the past several years we have reported positive operating results; however, in 2004 we showed break-even results and incurred significant operating losses in the years preceding 2004. Our ability to generate positive operating results are dependent upon many factors and variables including market conditions for our products and services, changing technologies within the medical equipment industry, and competition. Although we have shown improvement in our net operating results over the last five years, there can be no assurances that we will continue to achieve positive operating results in future periods. WE FACE INTENSE COMPETITION. The surgical equipment rental and services industry is highly competitive. Our operations compete with services provided by numerous local, regional and national equipment and service providers. Certain of these competitors are larger or have far greater financial resources than us. There can be no assurance that we will not encounter increased competition, which could have a negative impact on our business, results of operations or financial condition. OUR CORE BUSINESS IN MOBILE SURGICAL SERVICES HAS BEEN VERY PRICE COMPETITIVE. The market for our services and equipment is highly competitive. Competitors often compete by lowering prices, thus impacting profit margins. We can provide no assurances that we will be successful (profitable) in a highly competitive market. OUR BUSINESS IS SUBJECT TO ADVERSE CHANGES IN GOVERNMENT REGULATION. Many aspects of our business in delivering surgical equipment and related services may be impacted by changes in federal and state regulations. We could encounter difficulties in meeting the requirements of new or changing regulations. In addition, certain of our customers are subject to the Medicare reimbursement rules and regulations as well as similar state-level regulations. Our business could be negatively impacted if such customers were found to be non-compliant with such regulations and/or ineligible for such reimbursements. 7 NEW GOVERNMENT RULES AND REGULATIONS COULD MATERIALLY ADVERSELY AFFECT OUR RESULTS OF OPERATIONS The Centers for Medicare & Medicaid Services (“CMS”), in the past year, issued a rule that amended regulations that implement the Stark Law. Under the rule, effective October 1, 2009, certain physician-owned ventures (including laser and cryotherapy limited liability companies managed by PRI) will not be able to contract with hospitals for the lease of space or equipment under a per-procedure or per-click payment arrangement if an LLC investor is a physician practicing at the hospital. CMS has also issued an answer in the form of a “Frequently Asked Question” on its website, where it indicates that the provision of lithotripsy services may be considered a service contract and not a lease of space or equipment. Thus, according to the FAQ advice from CMS, our lithotripsy LLCs (even if they have physician investors) may continue to contract with hospitals on a per-procedure payment basis so long as the contract is a service arrangement rather than a leasing arrangement. If the LLC provides a technician and related support when providing lithotripsy services, we believe such arrangement is a service arrangement. We have made changes to our LLCs as a result of the new rules. In this regard, we are in the process of winding down and dissolving six of our LLCs. Although we believe these dissolutions and restructurings will not have a material adverse affect on us, we cannot give you any assurance that they will not have a material adverse effect on our future operations, relationships with physicians, financial condition or results of operations. In addition, this new rule may make new investments by physicians or other investors in our LLCs less attractive. At this time we are unable to fully assess the extent to which the new rule will affect our future ability to attract new investors. However, if the new rule should have a negative effect on our current investor relationships, then our operations and results of operations could be materially adversely affected. WE MAY HAVE DIFFICULTIES IN ESTABLISHING SERVICE CAPABILITIES WITH NEW MEDICAL DEVICES UNRELATED TO OUR CURRENT BUSINESS. Establishing a market presence with new technologies may require us to build new sales and support infrastructure. We may have difficulty hiring the appropriate personnel and establishing the necessary relationships with equipment vendors and others for us to successfully penetrate any new market. OUR INDUSTRY IS UNPREDICTABLE AND CHARACTERIZED BY RAPID TECHNOLOGICAL CHANGES AND EVOLVING STANDARDS, AND, IF WE FAIL TO ADDRESS CHANGING MARKET CONDITIONS, OUR BUSINESS AND OPERATING RESULTS WILL BE HARMED. Our industry is characterized by rapid technological change, frequent new product introductions, changes in customer requirements and evolving industry standards. Our equipment could quickly become obsolete due to new technological developments in medical devices. This could lead to a significant financial impact since most of our equipment is generally financed and depreciated over a period of several years. Because this market is subject to rapid change, it is difficult to predict our potential size or future growth rate. Our success in generating revenues in this market will depend on, among other things: · maintaining and enhancing our relationships with customers; · the education of potential customers about the benefits of our products and services; and 8 · our ability to accurately predict and obtain new products, services and technologies to meet industry standards. We cannot assure you that our expenditures for the acquisition of new products and technologies will result in their introduction or, if such products or technologies are introduced, that they or the related services will achieve sufficient market acceptance. We may need to expend significant resources to acquire new products and services in the future, which may adversely impact our profitability. However, the failure to make such expenditures to address rapid technological changes in the industry could adversely affect our business. FAILURE TO SUCCESSFULLY COMPLETE AND MANAGE GROWTH STRATEGIES COULD ADVERSELY AFFECT OUR BUSINESS, PROFITABILITY AND GROWTH PROSPECTS. Part of our growth strategy may include future acquisitions and alliances involving complementary products, services, technologies and businesses. If we are unable to overcome the potential problems and inherent risks related to such acquisitions and alliances, our business, profitability and growth prospects could suffer. Our ability to expand successfully through acquisitions and alliances depends on many factors, including our ability to identify appropriate prospects and negotiate and close transactions. Even if future acquisitions or alliances are completed: · we could fail to select the best acquisition or alliance partners; · we could fail to effectively plan and manage acquisition or alliance strategies; · management’s attention could be diverted by other business concerns; · we could encounter problems integrating the acquired or allied operations, technologies or products; and · the acquisition or alliance could have adverse effects on our existing business relationships withsuppliers and/or customers. Many companies compete for acquisition and alliance opportunities in our industry. Some of our competitors are companies that have significantly greater financial and management resources than us. This may reduce the likelihood that we will be successful in completing alliances necessary to the future success of our business. Possible growth in the number of employees and in sales, combined with the challenges of managing geographically dispersed operations, may place a significant strain on our management systems and resources. We expect that we will need to continue to improve our information technology systems, financial and managerial controls, reporting systems and procedures and continue to expand, train and manage our work force. The failure to effectively manage growth could disrupt our business and adversely affect our operating results. SOME OF OUR PRODUCTS ARE COMPLEX IN DESIGN AND MAY CONTAIN DEFECTS THAT ARE NOT DETECTED UNTIL DEPLOYED BY CUSTOMERS, WHICH COULD INCREASE OUR COSTS AND REDUCE OUR REVENUES. Many of our products are inherently complex in design and require ongoing regular maintenance. As a result of the technical complexity of the equipment and certain fibers and other products used in the delivery of our services, changes in our suppliers’ manufacturing processes or the inadvertent use of defective or contaminated materials by such suppliers could result in a material adverse effect on our ability to achieve acceptable product reliability. To the extent that such product reliability is not achieved, we could experience, among other things: 9 · damage to our business reputation; · loss of customers; · failure to attract new customers or achieve market acceptance; · diversion of resources; and · legal actions by customers. The occurrence of any one or more of the foregoing factors could seriously harm our business, our financial condition and results of operations. IF WE LOSE SENIOR MANAGEMENT AND KEY EMPLOYEES ON WHOM WE DEPEND, OUR BUSINESS COULD SUFFER. We have employment contracts with our Chief Executive Officer, and President and Chief Operating Officer who are considered key employees of the Company. We currently do not have “key-person” life insurance policies to cover the lives of executive officers or any other key employees. The ability to continue to attract and retain highly skilled personnel will be a critical factor in determining our future success. Competition for highly skilled personnel is intense and we may not be successful in attracting, assimilating or retaining qualified personnel to fulfill current or future needs. If we cannot recruit, train, retain and effectively manage key employees, our business, profitability and growth prospects could suffer. WE MAY NEED SUBSTANTIAL ADDITIONAL FINANCING TO ACHIEVE OUR STRATEGIC GOALS. Much of our future growth and our ability to meet existing debt, lease and vendor obligations depend upon our ability to expand our customer base and on our ability to acquire new technologies related to medical surgical equipment. Such endeavors may require additional capital resources in addition to cash from operations. These initiatives may require us to raise significant sums of additional capital, which may or may not be available. In addition, raising additional capital may result in substantial dilution to existing shareholders. We can provide no assurances that such financing will be available to us in the future on satisfactory terms, if at all. PAST TRADING MARKET FOR OUR COMMON STOCK WAS SPORADIC. In the past, there was a limited and sporadic public market for our common stock.While our common stock is currently traded on the NYSE Alternext US LLC under the symbol “LZR,” we can provide no assurances that an established public market for our common stock will continue in the future. THE PRICE OF OUR STOCK MAY FLUCTUATE. The market price of our common stock may be as highly volatile, or more so, as the stock market in general or, for that of micro cap stocks, and the technology sector more specifically. Stockholders may have difficulty selling their common stock following periods of such volatility due to the market's adverse reaction to such volatility. Many of the factors leading to such volatility are well beyond our control and could include: · conditions and trends in our industry; · changes in the market valuation of companies similar to us; · actual or expected variations in our operating results; · announcements by us or our competitors of the development of new products or technologies or · strategic alliances or acquisitions; and · changes in members of our senior management or other key employees. 10 These and other factors may adversely affect the price of our common stock, regardless of its future operating results and we cannot assure you that our common stock will trade at prices similar to the stock of our competitors or other similar companies. WE MAY EXPERIENCE QUARTERLY AND ANNUAL FLUCTUATIONS IN OUR OPERATING RESULTS IN THE FUTURE, WHICH MAKES OUR PAST PERFORMANCE AN UNRELIABLE INDICATION OF FUTURE PERFORMANCE. Our operating results may vary significantly from quarter to quarter and from year to year in the future. A number of factors, many of which are outside of our control, may cause these variations, including: · fluctuations in demand for our products and services; · the introduction of new products, services or technologies by competitors, entry of new competitors, pricing pressures and other competitive factors; · our ability to obtain and introduce new surgical equipment products, services and technologies in a timely manner; · the rate of market acceptance of any new surgical equipment products or services that we offer; · delays or reductions in customer orders of our products and services in anticipation of the introduction of new or enhanced products and services by our competitors or us; · our ability to control expenses; · obsolescence of our existing equipment; · the timing of regulatory approvals and changes in domestic and regulatory environments; · the level of capital spending of our customers; · costs related to acquisitions or alliances, if any; and · general economic conditions. POSSIBLE INABILITY TO PAY CASH DIVIDENDS IN THE FUTURE. For each of the past five fiscal years, we have declared an annual cash dividend ranging from $0.10 per share to $0.40 per share. Our Board of Directors will determine our future dividend policy on the basis of various factors, including our results of operations, financial condition, capital requirements,investment and acquisition opportunities and the potential availability of outside capital in the financial markets. Further, our bank covenants with our primary lender may prohibit or restrict our ability to pay cash dividends in future periods. We can give no assurances that cash or other dividends will be declared and paid in future periods. Due to these and other factors, we believe that our operating results in future quarters and years may differ from expectations, and quarter-to-quarter and year-to-year comparisons of our past operating results may not be meaningful. You should not rely on our results for any quarter or year as an indication of future performance. 11 Item 1.BUnresolved Staff Comments Not applicable. Item 2. Properties The Company maintains its principal executive offices at 10939 Pendleton Street, Sun Valley, California 91352, where it leases approximately 13,000 square feet of office/warehouse space for its operations. The facility is leased under a five-year lease agreement, which expires in December 2011, and currently provides for monthly rent of approximately $12,912, including reimbursements for common area expenses, tenant improvement costs, property taxes and insurance. Base rent is subject to an annual increase of 4%. The Company also leases an aggregate of approximately 9,300 square feet of space for its field and sales offices located in various states on the west and east coast. Such office/warehouse leases expire on various dates through August 31, 2012. We believe that our present facilities are adequate for our reasonably foreseeable needs. Item 3. Legal Proceedings From time to time, we may become involved in litigation arising out of operations in the normal course of business. As of the filing date of this Form 10-K, we are not a party to any pending legal proceedings. The previously outstanding proceeding, Byong Y. Kwon, Plaintiff against Daniel J. Yun, Emergent Group, Inc., Emergent Capital Investment Management, LLC, Metedeconk Holdings, LLC, Voyager Advisors, LLC, Millennium Tradition Limited (f/k/a Millennium Heritage, Limited), Emergent Management Company, LLC, Endurance Advisors, Limited, SK Networks Co., Ltd. (f/k/a SK Global Co., Ltd.), Hye Min Kang, John Does 1-2 and Richard Roes 1-2 (collectively the “Defendants”) was settled on December 7, 2009 with the Company agreeing to pay $15,000 in exchange for a settlement of all actions against the Emergent Group. Item 4. Reserved 12 PART II Item 5. Market for Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities. Our common stock trades on the NYSE Alternext US LLC under the symbol “LZR” and previously on the OTC Electronic Bulletin Board under the symbol “EMGP.” The following table sets forth the range of high and low closing sale prices of our Common Stock for our last two fiscal periods. Quarters Ended High Low March 31, 2008 June 30, 2008 September 30, 2008 December 31, 2008 March 31, 2009 June 30, 2009 September 30, 2009 December 31, 2009 All quotations reflect inter-dealer prices, without retail mark-up, markdown or commissions, and may not necessarily represent actual transactions. As of May 11, 2009, the record date for our 2009 Stockholders Meeting held on June 29, 2010, there were approximately 1,285 beneficial holders of our common stock whose stock was held in street name and approximately 190 additional stockholders of record. The Company’s transfer agent is American Stock Transfer & Trust Company, 59 Maiden Lane, New York, NY 10038. In June 2009, Russell Investments announced that our common stock would be included in its reconstituted Russell Microcap Index. Dividend Policy In December 2009, the Company’s Board of Directors declared a cash dividend of $0.40 per share payable on January 13, 2010 to stockholders of record on December 23, 2009. In December 2008, the Company’s Board of Directors declared a cash dividend of $0.30 per share to our common stockholders of record on December 29, 2008, which was paid on January 12, 2009. Our Board of Directors will determine our future dividend policy on the basis of various factors, including our results of operations, financial condition, capital requirements,investment and acquisition opportunities and the potential availability of outside capital in the financial markets. Further, our bank covenants with our primary lender may prohibit or restrict our ability to pay cash dividends in future periods. We can give no assurances that cash or other dividends will be declared and paid in future periods. Recent Sales of Unregistered Securities During the year ended December 31, 2009, the Company had issuances of unregistered Common Stock as follows: Date of Sale Title of Security Number Sold Consideration Received, Commissions Purchasers Exemption from Registration Claimed Common Stock 86,781 Shares Exercise of Warrants; $77,207 received in cash and $19,528 received through cancellation of Warrants Accredited Investors Section 3(a)(9)- Exchange of Securities 13 Recent Purchases of Securities During the year ended December 31, 2009, the Company repurchased 27,942 common shares from a former employee pursuant to the terms and conditions of a settlement agreement and mutual release. Such shares were originally purchased in connection with the Company’s private placement of common stock in 2008, as discussed herein. In addition, during 2009 the Company cancelled 29,412 of unvested restricted Common Stock as a result of employee terminations. Item 6.Selected Financial Data Not applicable. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our consolidated financial statements and the notes thereto appearing elsewhere in this Form 10-K. All statements contained herein that are not historical facts, including, but not limited to, statements regarding anticipated future capital requirements, our future plan of operations, our ability to obtain debt, equity or other financing, and our ability to generate cash from operations, are based on current expectations. These statements are forward-looking in nature and involve a number of risks and uncertainties that may cause the Company’s actual results in future periods to differ materially from forecasted results. Overview PRI Medical is a provider of mobile surgical equipment, on a fee for service basis, to hospitals, surgical care centers and other health care providers. PRI Medical serves both large and small health care providers and makes mobile surgical services available to its customers by providing this equipment on a per procedure basis to hospitals, out patient surgery centers, and physician offices. PRI Medical provides mobile lasers and other surgical equipment with technical support required to ensure the equipment is working correctly. Acquisition of the Assets of the Services Division of PhotoMedex, Inc. On August 2, 2008, the Company entered into an agreement to acquire the assets of the Surgical Services Division (the “Services Division”) of PhotoMedex, Inc. The Services Division provides mobile laser services in 11 Northeast, Middle Atlantic and Southeast states, serving 18 individual local markets, expanding PRI’s geographic coverage to a total of 16 states. Revenues of the Services Division were $7,667,000 for the year ended December 31, 2007. The purchase price for the Services Division was approximately $3,149,735, plus certain costing costs. The acquisition was closed on August 8, 2008, at which time the purchase price was paid by the Company through borrowings from a bank of $1,750,000, under a fully amortizing capital equipment lease arrangement, which is collateralized by the acquired assets and other unencumbered assets of the Company, the proceeds from the private sale of our restricted Common Stock as discussed elsewhere in this Form 10-K, with the balance paid from existing cash. The acquisition of the Services Division in 2008 impacts our operating results for 2009 and 2008 and the comparability of one period to another as discussed herein. 14 Unaudited Pro Forma Results of Operations for the Years Ended December 31, 2008 The historical operating results for the Company include the operating results for the Services Division from August 9, 2008 to December 31, 2008. Presented below are the comparative summarized pro forma operating results and earnings per share for the Company assuming that the acquisition of assets of the Services Division had been completed on January 1, 2008. Pro Forma Results of Operations Year Ended December 31,2008 Pro forma revenue $ Pro forma income from operations $ Pro forma provision for income taxes $ ) Pro forma deferred tax benefit $ Pro forma net income $ Pro forma basic earnings per share $ Pro forma diluted earnings per share $ The unaudited pro forma condensed results of operations for 2008 includes pro forma adjustments to adjust depreciation and amortization expense based on asset values and related depreciation and amortization periods ascribed by the Company, interest expense incurred in connection with acquisition financing, certain acquisition related costs, and the estimated impact on state taxes related to the income of the Services Division. In connection with the acquisition transaction Emergent raised additional capital through the private placement of its Common Stock and the issuance of Warrants to purchase Common Stock in July 2008. The pro forma common and fully diluted shares outstanding assume completion of this transaction on January 1, 2008 and include the effects of this transaction in its basic and fully diluted shares outstanding. The issuance of the Warrants resulted in compensation expense of $93,937, which is also included in the pro forma adjustments for 2008. The unaudited pro forma results for 2008 are not necessarily indicative of what actual results would have resulted had the acquisition transaction described herein occurred on the dates stated above nor do they purport to indicate the results of future operations of Emergent and the Services Division acquired from PhotoMedex, Inc. Furthermore, no effect has been given in the unaudited pro forma condensed statements of income for synergistic benefits that may be realized from the acquisition of the Services Division or costs incurred in integrating operations. The unaudited condensed pro forma combined statements of income as presented herein should be read in conjunction with the accompanying notes, the historical financial statements and notes to the financial statements of Emergent set forth in Emergent’s periodic and current reports filed with the Securities and Exchange Commission and the carve-out audited and unaudited financial statements and notes of the Services Division as previously filed in Form 8-K. Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of financial statements requires management to make estimates and disclosures on the date of the financial statements. On an on-going basis, we evaluate our estimates including, but not limited to, those related to revenue recognition. We use authoritative pronouncements, historical experience and other assumptions as the basis for making judgments. Actual results could differ from those estimates. We believe that the following critical accounting policies affect our more significant judgments and estimates in the preparation of our financial statements. 15 Revenue Recognition. We are required to make judgments based on historical experience and future expectations, as to the realizability of goods and services billed to our customers. These judgments are required to assess the propriety of the recognition of revenue based on Staff Accounting Bulletin (“SAB”) No. 104, “Revenue Recognition,” and related guidance. We make such assessments based on the following factors: (a) customer-specific information, and (b) historical experience for issues not yet identified. Inventory Valuation. We are required to make judgments based on historical experience and future expectations, as to the realizability of our inventory. We make these assessments based on the following factors: (a) existing orders and usage, (b) age of the inventory, and (c) historical experience. Property and Equipment. We are required to make judgments based on historical experience and future expectations, as to the realizability of our property and equipment. We made these assessments based on the following factors: (a) the estimated useful lives of such assets, (b) technological changes in our industry, and (c) the changing needs of our customers. Stock-Based Compensation. Compensation costs related to stock options are determined in accordance with guidance issued by the FASB, using the modified prospective method. Under this method, compensation cost recognized during the years ended December 31, 2009 and 2008 includes compensation cost for all share-based payments granted prior to but not yet vested as of January 1, 2006, and all grants subsequent to that date, based on the grant date fair value, which is amortized over the remaining vesting period for such options. During 2009 and 2008 we issued 40,000 and 35,000 stock options to various employees, respectively. Such options generally vest in equal installments over five years and unvested options are subject to forfeiture should the respective employee leave the company. Compensation costs related to total stock options outstanding for the years ended December 31, 2009 and 2008 were $24,140 and $12,459, respectively. In addition, as discussed herein, the Company issues restricted shares from time to time to officers and directors and to employees. Compensation costs related to such shares is determined on the issuance date and is amortized over the related vesting period. 16 Results of Operations The following table sets forth certain selected condensed consolidated statement of operations data for the periods indicated: Year Ended December 31, % % Revenue $ % $ % Cost of goods sold 59
